Title: To George Washington from Thomas McKean, 4 September 1781
From: McKean, Thomas
To: Washington, George


                  
                     Sir,
                     Philadelphia. September 4th 1781
                  
                  I have the honor to inclose to your Excellency an Act of Congress in answer to your letter of this day, and am, with the greatest respect, Sir, Your most obedient humble Servant
                  
                     Thos M:Kean President
                     
                  
               